DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification paragraphs 28-29 and 42-45, while being enabling for “each plate pair includes two capacitive plates aligned to measure a resistance of plies in a composite object for a different fiber orientation”, does not reasonably provide enablement for any and all methods of positioning a plurality of plate pairs that includes at least three plate pairs over a surface of the composite object; and measuring a resistance of a plurality of plies in the composite object in at least three different fiber orientations, each of the at least three different fiber orientations being measured via a corresponding one of the at least three plate pairs. The specification 
Whereas the specification discloses in paragraphs 21-64 a particular approach to determining the resistance, each plate pair includes two capacitive plates aligned to measure a resistance of plies in a composite object for a different fiber orientation, the scope of claim 14 is significantly broader and encompasses any and always of positioning a plurality plate pairs that includes at least three plate pairs over a surface of the composite object and determining a resistance of a plurality of plies in the composite object in at least three different fiber orientations via a corresponding one of the at least three plate pairs. The written description is insufficient to enable an artisan to make and use the claimed subject matter. The scope of protection sought by claim 14 therefore does not bear a reasonable correlation to the scope of enablement provided to one skilled in the art by the disclosure. Taking into account the so-called Wand's factors (MPEP 2164.01 (a)), particularly the breadth of the claims, the amount of direction provided by the inventors, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure, it is concluded that undue experimentation would be required to make and use the full scope of claim 14. The scope of enablement rejections for claims 14 set forth above may be addressed by amending claim 14 to recite with greater particularity how (i.e., the particular steps employed) the of positioning a plurality plate pairs that includes at least three plate pairs over a surface of the composite object and determining a resistance of a plurality of plies in the composite object in at least three different fiber orientations via a corresponding one of the at least three plate pairs is performed. Claims 15-19 depend 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “…resistance in a 0- degree fiber orientation; …resistance in a 45-degree fiber orientation;…resistance in a 90- degree fiber orientation;…45- degree fiber orientation”. It is unclear how the number of degrees of orientation are related, since there is no reference frame or point given in the claim or specification. The examiner is unsure if the orientation of the fibers measured with respect to each other or with respect to the measuring device plate pairs. The scope of the claim is therefore not clear. Clarification is required so that the scope of the claim is clear.
Claims 3  and 4 similarly since they recites similar features as claim 2.



Claim 15 recites “measuring the resistance in a 0-degree fiber orientation by a first plate pair in the plurality of plate pairs; measuring the resistance in a 45-degree fiber orientation by a second plate pair in the plurality of plate pairs; measuring the resistance in a -45-degree fiber orientation by a third plate pair in the plurality of plate pairs; and35Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01 measuring the resistance in a 90-degree fiber orientation by a fourth plate pair in the plurality of plate pairs". It is unclear how the number of degrees of orientation are related, since there is no reference frame or point given in the claim or specification. The examiner is unsure if the orientation of the fibers measured with respect to each other or with respect to the measuring device plate pairs. The scope of the claim is therefore not clear. Clarification is required so that the scope of the claim is clear.
Claims 16  and 17 similarly since they recites similar features as claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 14-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Novak US 5602486 A.

Regarding claim 1,  Novak teaches an apparatus comprising: a plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) that includes at least three plate pairs (example 3, fig. 6, electrode pairs of Sensors A1-A2, E1-E2, C, col. 9, ln. 52-67, col. 10, ln. 1-2), each plate pair comprising two capacitive plates aligned to measure a resistance (fig. 6, electrode pairs of Sensors A, B, E, and F, impedance values, col. 10, ln. 5-15) of plies in a different fiber orientation (graphite-epoxy composite material, sample consisted of multiple woven mats of carbon fibers impregnated with epoxy resin, col. 10, ln. 4-7, 5-15); and a base (fig. 6, printed-circuit board, col. 9, ln. 47-49) to which the plurality of plate pairs is attached.  

Regarding claim 2, Novak teaches the apparatus of claim 1, wherein the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) comprises: a first plate pair (fig. 6, electrode pairs of Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) for measuring the resistance in a 0- degree fiber orientation; a second plate pair (fig. 6, electrode pairs of Sensor C, col. 9, ln. 65-67) for measuring the resistance in a 45-degree fiber orientation; a third plate pair (fig. 6, electrode pairs of Sensor E (electrode pair E1 and E2), col. 9, ln. 65-67) for measuring the resistance in a 90- degree fiber orientation; and a fourth plate pair (fig. 6, electrode pairs of Sensor G, col. 9, ln. 65-67) for measuring the resistance in a -45-degree fiber orientation.  
Regarding claim 5, Novak teaches the apparatus of claim 1, wherein the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A, C, E and G, col. 9, ln. 65-67), is arranged in a symmetrical octagonal configuration that defines a testing area (a rotating field with a fixed effective sensing volume (ESV), col. 9, ln. 65-67) centrally located with respect to the plurality of plate pairs (directional electric field generated between electrodes formed the sensing field, col. 9, ln. 54-56).

Regarding claim 6, Novak teaches the apparatus of claim 1, wherein the two capacitive plates (fig. 6, Sensors A,C,E,G, col. 9, ln. 52-67) of each of the plurality of plate pairs are separated by a same distance (see fig. 6, center-to-center separation 0.200”).  

Regarding claim 7, Novak teaches the apparatus of claim 1, further comprising: a circuit (fig. 6, prototype sensor on printed-circuit board, electrode pattern individual sensors, pairs of electrodes were electronically selected using an on-board multiplexer, Sensor A, for example, was activated by electronically connecting electrode A1 to an oscillator, and electrode A2 to the input of a charge amplifier, col. 9, ln. 47-60) comprising a plurality of branches (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65), 33Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01wherein a branch of the plurality of branches includes a plate pair (fig. 6, electrode pairs of Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) of the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65); - wherein the plate pair is designed for a particular fiber orientation (fig. 6, electronic multiplexing between sensors A,C,E,G, B, D, F, and H, would effectively produce a rotating field with a fixed ESV, rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers col. 9, ln. 47-65); wherein the resistance for the particular fiber orientation is measured using a voltage output from the branch (Sensor A (electrode pair A1 and A2) produces an electric field which is relatively long and directional, extending from the upper left to the lower right in FIG. 6. This field interacted more strongly with fibers in the composite sample running at this same orientation, col. 10, ln.  17-22).  

Regarding claim 8, Novak teaches the apparatus of claim 7, wherein the circuit (fig. 6, prototype sensor on printed-circuit board, electrode pattern individual sensors, pairs of electrodes were electronically selected using an on-board multiplexer, Sensor A, for example, was activated by electronically connecting electrode A1 to an oscillator, and electrode A2 to the input of a charge amplifier, col. 9, ln. 47-57)
further comprises: a reference branch (fig. 6, Sensor A, for example, was activated by electronically connecting electrode A1 to an oscillator, and electrode A2 to the input of a charge amplifier, col. 9, ln. 52-57) that includes at least one reference resistor (fig. 3, resistor, col. 7, ln. 25-30) having an expected effective series resistance.  

Regarding claim 9, Novak teaches the apparatus of claim 1, wherein the base (fig. 6, printed circuit board, col. 6, ln. 48-51) is a printed circuit board.  
Regarding claim 14,  Novak teaches a method for testing a composite object (graphite-epoxy composite material, col. 10, ln. 4-7), the method comprising: positioning a plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) that includes at least three plate pairs (example 3, fig. 6, electrode pairs of Sensors A1-A2, E1-E2, C, col. 9, ln. 52-67, col. 10, ln. 1-2), over a surface of the composite object (the sensor was mechanically scanned over a 20 by 20 mm region of the sample, col. 10, ln. 7-10); and measuring a resistance of a plurality of plies in the composite object in at least three different fiber orientations (example 3, fig. 6, sensors, B, D, F, and H, col. 9, ln. 65-67, col. 10, ln. 1-2) (each point, four impedance values corresponding to electrode pairs of Sensors A, B, E, and F, col. 10, ln. 10-15), each of the at least three different fiber orientations being measured (rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers, col. 10, ln. 55-67) via a corresponding one of the at least three plate pairs (electrode pairs of Sensors B, D, F, col. 10, ln. 41-54).  

Regarding claim 15, Novak teaches the method of claim 14, wherein measuring the resistance (col. 2, ln. 60-67) comprises: measuring the resistance in a 0-degree fiber orientation by a first plate pair (fig. 6, Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) in the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65); measuring the resistance in a 45-degree fiber orientation by a second plate pair (fig. 6, electrode pairs of Sensor C, col. 9, ln. 65-67) in the plurality of plate pairs; measuring the resistance in a -45-degree fiber fig. 6, electrode pairs of Sensor G, col. 9, ln. 65-67) in the plurality of plate pairs; and 35Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01measuring the resistance in a 90-degree fiber orientation by a fourth plate pair in the plurality of plate pairs (fig. 6, Sensor E (electrode pair E1 and E2), col. 9, ln. 65-67).  

Regarding claim 19, Novak teaches the method of claim 14, wherein measuring the resistance (col. 2, ln. 60-67) comprises: generating a voltage measurement (electric fields, col. 9, ln. 47-60) for each of the at least three plate pairs (fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) at each of a plurality of positions along the surface of the composite object.  

Regarding claim 20,  Novak teaches a testing device comprising: a base; a plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) attached to the base (fig. 6, printed-circuit board, col. 9, ln. 47-49), wherein each plate pair includes two capacitive plates aligned to measure a resistance (fig. 6, electrode pairs of Sensors A, B, E, and F, impedance values, col. 10, ln. 5-15) of plies in a composite object for a different fiber orientation (graphite-epoxy composite material, sample consisted of multiple woven mats of carbon fibers impregnated with epoxy resin, col. 10, ln. 4-7, 5-15); wherein an area between the plurality of plate pairs defines a target area (directional electric field generated between electrodes formed the sensing field, col. 9, ln. 54-56); and wherein, when the plurality of plate pairs is positioned over a surface of the composite object (the sensor was mechanically scanned over a 20 by 20 mm region of the sample, col. 10, ln. 7-10), voltage measurements generated (electric fields, col. 9, ln. 47-60) at each of a plurality of different positions over the surface provide an 37Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01 indication of whether a fiber discontinuity is present in the composite object (col. 6, ln. 1-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak.

Regarding claim 3,  Novak teaches the apparatus of claim 1, wherein the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) comprises: a first plate pair (fig. 6, electrode pairs of Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) for measuring the resistance in a 0- degree fiber orientation; a second plate pair for measuring the resistance in a 60-degree fiber orientation; and 32Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01a third plate pair for measuring the resistance in a -60-degree fiber orientation (fig. 6, electronic multiplexing between sensors A,C,E,G, B, D, F, and H, would effectively produce a rotating field with a fixed ESV, rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers col. 9, ln. 47-65).  


Regarding claim 4, Novak teaches the apparatus of claim 1, wherein the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65)  comprises: a first plate pair (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) for measuring the resistance in a 0- degree fiber orientation; a second plate pair for measuring the resistance in a 30-degree fiber orientation; a third plate pair for measuring the resistance in a 60- degree fiber orientation; a fourth plate pair for measuring the resistance in a 90-degree fiber orientation; a fifth plate pair for measuring the resistance in a - 60-degree fiber orientation; and a sixth plate pair for measuring the resistance in a - 30-degree fiber orientation (fig. 6, electronic multiplexing between sensors A,C,E,G, B, D, F, and H, would effectively produce a rotating field with a fixed ESV, rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers col. 9, ln. 47-65). 
Novak does not teach a (30-degree, -30-degree, 60-degree,-60-degree) fiber orientation.

 
Regarding claim 16, Novak teaches the method of claim 14, wherein measuring the resistance (fig. 6, electrode pairs of Sensors A, B, E, and F, impedance values, col. 10, ln. 5-15) comprises: measuring the resistance in a 0-degree fiber orientation by a first plate pair (fig. 6, electrode pairs of Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) in the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65); measuring the resistance in fiber orientation by a second plate pair in the plurality of plate pairs; and measuring the resistance in a fiber orientation by a third plate pair in the plurality of plate pairs (fig. 6, electronic multiplexing between sensors A,C,E,G, B, D, F, and H, would effectively produce a rotating field with a fixed ESV, rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers col. 9, ln. 47-65).  
Novak does not teach a (60-degree, -60-degree) fiber orientation.
With respect to claims 3-4 and 16-17 the limitations of the plurality of plate pairs comprising measuring the resistance in a different degrees fiber orientation 

Regarding claim 17, Novak teaches the method of claim 14, wherein measuring the resistance comprises: measuring the resistance in a 0-degree fiber orientation by a first plate pair (fig. 6, electrode pairs of Sensor A (electrode pair A1 and A2), col. 10, ln. 18-20) in the plurality of plate pairs; measuring the resistance in a fiber orientation by a second plate pair in the plurality of plate pairs; measuring the resistance in a fiber orientation by a third plate pair in the plurality of plate pairs; measuring the resistance in a fiber orientation by a fourth plate pair in the plurality of plate pairs; measuring the resistance in a fiber 36Docket No. 18-4310-US-NPAtty. Ref. No. 70186.542US01orientation by a fifth plate pair in the plurality of plate pairs; and measuring the resistance in a 90-degree fiber orientation by a sixth plate pair in the plurality of plate pairs (fig. 6, electronic multiplexing between sensors A,C,E,G, B, D, F, and H, would effectively produce a rotating field with a fixed ESV, rotating the sensor electric field, the impedance measurement can detect oriented features, including the directionality of embedded reinforcing fibers col. 9, ln. 47-65).  

With respect to claims 3-4 and 16-17 the limitations of the plurality of plate pairs comprising measuring the resistance in a different degrees fiber orientation (30, -30, 60, -60): These limitations with regard to the orientation of the fibers, absent any criticality, are only considered to be an obvious matter of design choice modification of the orientation of the fibers taught as by Novak as, since it appears to the examiner that a change in the different degrees fiber orientation is nothing more than one of numerous fiber orientation that a person having ordinary skill in the art will find obvious to provide.


Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak as applied to claim 9 above, and further in view of Sleefe el al. US 6,369,588 B1 (hereinafter referred to as Sleefe).

Regarding claim 10, Novak teaches the apparatus of claim 9, wherein the base (fig. 2, printed circuit board, col. 6, ln. 48-51) and the plurality of plate pairs (fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) form a testing device (example 3, fig. 6, prototype sensor, col. 9, ln. 47-49) that further comprises: 
Novak does not teach a housing attached to the base, wherein the housing holds circuitry connected to the printed circuit board.  
Sleefe teaches a housing (fig. 2, rigid circuit boards 80-82, col. 5, ln. 55-65) attached to the base (fig. 2, board 10, col. 5, ln. 55-65), wherein the housing holds circuitry (fig. 2, electronics, col. 5, ln. 55-65) connected to the printed circuit board.  


Regarding claim 11, Novak and Sleefe teaches the apparatus of claim 10, wherein the testing device Novak does not teach further comprises: a handle attached to the housing, wherein the handle allows an operator to move the testing device along a surface of a composite object.  
Sleefe teaches further comprises: a handle attached to the housing (fig. 2, rigid circuit boards 80-82, col. 5, ln. 55-65), wherein the handle (fig. 2, spacer sleeves 76, col. 5, ln. 59) allows an operator to move the testing device (fig. 2, sensor 3, col. 4, ln. 44-52) along a surface of a composite object (fig. 2, web 8, col. 4, ln. 44-52).  

The references are combined for the same reason already applied in the rejection of claim 10.

Regarding claim 12,  Novak and Sleefe teaches the apparatus of claim 1, Novak and Sleefe do not teach wherein a capacitive plate of the two capacitive plates comprises: a metal layer.  
fig. 4, elm. 22, 24-(n), col. 5, ln. 16-17, 21-25) of the two capacitive plates comprises: a metal layer (fig. 3, elm. 14, copper, col. 5, ln. 3-5).  
The references are combined for the same reason already applied in the rejection of claim 10.

Regarding claim 13,  Novak and Sleefe teaches the apparatus of claim 13, 
Sleefe do not teach wherein the capacitive plate further comprises: an insulating layer.  
However Sleefe teaches wherein a capacitive plate (fig. 4, elm. 22, 24-(n), col. 5, ln. 16-17, 21-25) of the two capacitive plates comprises: an insulating layer (fig. 3, dielectric protective coating 16, col. 5, ln. 5-8).  
The references are combined for the same reason already applied in the rejection of claim 10.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak as applied to claim 9 above, and further in view of Manalis el al. US 6,002,131 A (hereinafter referred to as Manalis).

Regarding claim 18,  Novak teaches the method of claim 17, further comprising: moving a testing device (fig. 6, prototype sensor, col. 9, ln. 47) that includes the plurality of plate pairs (example 3, fig. 6, electrode pairs of Sensors A,C,E,G, B, D, F, and H, col. 9, ln. 47-65) along the surface of the composite object (the sensor was mechanically scanned over a 20 by 20 mm region of the sample, col. 10, ln. 7-10).

Manalis teaches a raster pattern (raster-type scan, col. 3, ln. 6-9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raster-type scan of the entire sample of the surface, as taught in Manalis in modifying the apparatus of Novak. The motivation would be to provide a uniform scanning of the surface object being scanned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858